   Case 1:18-cr-00393-AJT Document 6 Filed 11/16/18 Page 1 of 2 PageID# 8
                                                                         ?                 L- i
                                                                          p
                                                                                    mi I 6 2018
                                                                          npCUfei     U.b. DiS(1 uol COljj^T
                    IN THE UNITED STATES DISTRICT COURT FORj •                      SXANDRIA. VIRfilWIA
                             EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


UNITED STATES OF AMERICA                        )                      ^-
                                                )            No. hlScrS" 5>
               V.                               )
                                                )            Count I: 18U.S.C. § 1343
SUZETTE M. SMITH,                               )            (Wire Fraud)
     Defendant.                                 )

                                    CRIMINAL INFORMATION


       The United States Attorney charges that:

                                            Count 1
                                         (Wire Fraud)

       On or about October 3, 2014, within the Eastern District of Virginia and elsewhere, the

defendant, Suzette M. Smith, having devised a scheme and artifice to defraud Nonprofit #1, and

to obtain money and property from Nonprofit #1 by means of materially false and fraudulent

pretenses, representations, and promises, knowingly caused to be transmitted by means of wire

communication in interstate commerce writings, signs, and signals for the purpose of executing

the scheme and artifice; that is, Smith caused the interstate transmission of a wire communication

from a PNC Bank location in the Eastern District of Virginia to a location outside the

Commonwealth of Virginia to cause funds intended for Nonprofit #1 to be cashed by Smith, all as

part of Smith's scheme to embezzle more than $107,000 from Nonprofit #I.

       (In violation of Title 18, United States Code, Section 1343)
   Case 1:18-cr-00393-AJT Document 6 Filed 11/16/18 Page 2 of 2 PageID# 9




                                         Forfeiture Notice


       Pursuant to Rule 32.2(a), Federal Rules of Criminal Procedure, the defendant is hereby

notified that upon conviction of the offense charged in this Criminal Information, the defendant

shall forfeit any property, real or personal, constituting or derived from, or traceable to, any

proceeds obtained directly or indirectly from the offense. If, as a result of the defendant's acts or

omissions,the proceeds ofthe offense or the property traceable thereto are not available,the United

States may seek an order forfeiting substitute assets, including but not limited to a forfeiture money

judgment in the amount of the proceeds ofthe offense.

       (In accordance with 18 U.S.C. § 981(a)(1)(C); 28 U.S.C. § 2461(c); 21 U.S.C. § 853(p))




                                                      G. Zachary Terwilliger
                                                      United States Attorney


                                               By:
                                                      Rya^. Faulconer
                                                      Assistant United States Attorney
